Citation Nr: 1317736	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left foot.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right foot.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1959 to December 1966, from July 1968 to July 1970, and from October 1985 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2009 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, an informal conference was held before a Decision Review Officer (DRO) at the RO.

[In an April 2013 appellant's brief, the Veteran's representative asserted that the current appeal for an increased rating for type II diabetes mellitus originated from an August 2002 rating decision and that the Veteran's original 2001 claim regarding type II diabetes mellitus remains open.  However, this is incorrect.  The Veteran filed a claim for service connection for type II diabetes mellitus in November 2001.  An August 2002 rating decision granted service connection (with a 20 percent rating).  The Veteran never perfected a timely appeal of this determination, and therefore the August 2002 rating decision became final.  Thereafter, in August 2004, the Veteran filed a claim seeking a rating in excess of 20 percent for type II diabetes mellitus; such claim was denied by a November 2004 rating decision.  The Veteran never perfected a timely appeal of this determination, and therefore the November 2004 rating decision likewise became final.  Thus, the current appeal for an increased rating for type II diabetes mellitus flows from the Veteran's November 2008 claim for such benefit.]
A claim for a TDIU rating has been raised in the context of the claim for an increased rating for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The issues of \ service connection for hypertension, a psychiatric disability (to include posttraumatic stress disorder (PTSD)), and a skin disability, and entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of both feet, have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

Diabetes Mellitus

The most recent VA treatment records in the claims file are dated in February 2009, more than four years ago.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, the Veteran has not been afforded a VA examination for his diabetes mellitus since September 2009, more than three and a half years ago.  Given the allegations of worsening, a contemporaneous examination to assess the severity of this disability is necessary.
TDIU

In an April 2013 appellant's brief, the Veteran's representative argues that the evidence of record (including a notation in the September 2009 VA diabetes mellitus examination report that the Veteran is retired) reflects that he cannot engage in gainful employment due to his service-connected diabetes mellitus. As a claim for a TDIU rating has been raised in the context of the increased rating claim for diabetes, it must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  Finally, the VA examiner who will conduct the contemporaneous examination to assess the severity of the Veteran's type II diabetes mellitus should be asked to address the extent to which such disability affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Peripheral Neuropathy Disabilities

In a December 2009 written statement, the Veteran's representative (on the Veteran's behalf) expressed disagreement with the ratings assigned for peripheral neuropathy of the left foot (20 percent), the right foot (20 percent), the left upper extremity (10 percent), and the right upper extremity (10 percent) in the October 2009 rating decision.  The RO has not issued a statement of the case (SOC) addressing these issues, as required, and the Board must remand these matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating. The RO should ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  The RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for type II diabetes mellitus since February 2009.  If any records sought are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the RO should arrange for a diabetes mellitus examination of the Veteran to assess the severity of his service-connected type II diabetes mellitus.

The Veteran's entire record (to include the claims file with this remand and any records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  The examiner should comment on any functional loss and/or limitations due to the disability.  The examiner should specifically comment on whether the Veteran's disability requires insulin, restricted diet, and regulation of activities.

The examiner should also address the extent to which the Veteran's service-connected type II diabetes mellitus affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  

The examiner must explain the rationale for all opinions. 

4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims for a rating in excess of 20 percent for type II diabetes mellitus and for a TDIU rating.  If either remains denied the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

5.  The RO must also issue a SOC addressing the following issues: entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left foot; entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right foot; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, and advise him of the period of time afforded for submission of a substantive appeal.  These issues are to only be returned to the Board if a timely substantive appeal is received following the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

